DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/CN2018094441 filed 07/04/2018, which claims the benefit of the priority of Chinese Patent Application No. PCT/2018/087058 and PCT/2017/091819 filed 05/16/2018 and 07/05/2017 respectively. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 01/02/2020, 06/12/2020 and 03/29/2021 have been considered by the examiner.

Claim Objections
Claim 52, 57, and 60 are objected to because of the following informalities:  
Claim 52 does not end with a period. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995); See also MPEP § 608.01(m).  Appropriate correction is required.
Claim 57 and 60 contain amino acid sequences that are not identified by SEQ ID NOS. Appropriate correction is required.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2007/126865 (hereinafter ‘865 publication).

Regarding claim 27, ‘865 teaches pharmaceutical compositions particularly comprising leukotriene agents and pharmaceutically acceptable salts thereof (claim 1 and paragraph [0001]) and that an example of such a compound is Montelukast sodium (claim 2 and paragraph [0002]). ‘865 teaches that the composition comprises carriers [0016, 0028, and 0033]. ‘865 further teaches the pharmaceutical composition for treating a disease selected from the group consisting of asthma, allergy, rhinitis, and inflammatory disease conditions in humans consisting essentially of a therapeutically effective amount of leukotriene antagonist, more particularly unsaturated hydroxyalkylquinoline acids, and pharmaceutical salts thereof .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-40, 42, and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/106081 (hereinafter “the ‘081 publication in view of Turtay et al in (Clinical & Investigative Medicine 2010), Zhou et al in (Anesth. Analg. 2014 May; 118(5): 1090-6) and WO 2016/148455 (hereinafter “the ‘455 publication”).
The rejections are based on the English language machine translation provided by Patentscope of WO 2016/148455 document and citations below are to this English language machine translation.
‘081 teaches a formulation comprising at least one leukotriene receptor antagonist (LTRA) or a pharmaceutically acceptable salt thereof and that the LTRA includes montelukast [0007, 0013]. ‘081 further teaches that the formulation for the treatment or prevention of 
Even though ‘081 teaches a method of treating scarring, ‘081 does not explicitly disclose the treatment of a wound or burn, does not disclose that montelukast treats pain or itching, and does not explicitly disclose PEG 400.
Turtay discloses that montelukast is a selective cysteinyl leukotriene D4 receptor antagonist (Abstract). Turtay further teaches that montelukast was effective in promoting burn wound healing (Abstract).
‘081 does not disclose that montelukast treats pain or itching.
Zhou et al teaches that neuropathic pain was induced by chronic constriction injury (CCI) of the sciatic nerve in rats. After CCI, rats were repeatedly administered montelukast (0.5, 1.0, and 2.0 mg/kg intraperitoneal, once daily) for a period of 14 days (abstract). Zhou further discloses that The CCI group displayed significantly decreased mechanical withdrawal threshold and thermal withdrawal latency on days 1, 3, 5, 7 and 14 compared with sham groups (P <0.05, P < 0.0001), which were markedly increased by montelukast (P < 0.05, P < 0.01, P <0.0001). After administration with montelukast for 14 days, as biological markers of inflammation, the levels of IL-1β (P < 0.0001), IL-6 (P = 0.001 for low dosage, P < 0.0001 for middle and high dosages), and TNF-α (P =0.002, 0.001, < 0.0001 for low, middle, and high dosage, respectively) in the spinal cord were lower than those in the CCI group (abstract). Zhou concludes that results suggest that montelukast effectively attenuated neuropathic pain in CCI rats by inhibiting the activation of p38MAPK and NF-κB signaling pathways in spinal microglia (abstract).

‘455 discloses Montelukast or a pharmaceutically acceptable salt thereof in a formulation comprising a solubilizer and that the solubilizer is at least one selected from the group consisting of bile acids, poloxamers, twins, cremophores and glycols (claim 13 paragraph [48]). ‘455 teaches that the glycols are polyethylene glycols having a weight-average molecular weight (Mw) of 100 to 8000 (claim 12 and paragraph [53]) and that the formulation is administered by oral administration, mucosal administration, intranasal administration, intraperitoneal administration, subcutaneous injection, intramuscular injection, transdermal administration or intravenous administration (claim 15 paragraph [66]). ‘455 teaches that the solubilizer increases the absorption of montelukast and the absorption rate of montelukast in vivo, leading to excellent montelukast bioavailability (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of ‘081 and use the composition comprising montelukast to treat wounds or burn to the skin as taught by Turtay because Turtay discloses that montelukast was successful in exerting anti-inflammatory effect in the burn injury through suppression of a variety of pro-inflammatory mediators produced by the leukocytes and macrophages. In addition it would have been obvious for a skilled artisan to include PEG such PEG 400 in the composition since ‘455 teaches that it increases absorption of montelukast. A skilled artisan would therefore be motivated and would have had a reasonable expectation of success in modifying ‘081 with Turtay and use the composition comprising montelukast to treat wounds or burn to the skin as taught by Turtay because Turtay discloses that montelukast was effective on burn wound healing. The limitations of claim 27 are therefore met. In addition, a skilled 
Regarding claim 28, ‘081 teaches that the formulation for the treatment or prevention of scarring (abstract, [0006, 0012, 0016]).
Regarding claims 29-35, Turtay discloses that montelukast was effective in treating wounds generally. There is therefore a reasonable expectation that regardless of the type of wound and the insult which produced the wound, montelukast will be effective in the treatment of the wound rendering obvious the instant claims 29-37.
Regarding claims 36 and 37, Turtay discloses that montelukast was effective in treating burn wounds generally. There is therefore an expectation that montelukast would be successful in treating burn wounds with damage to the epidermis, dermis, muscles, bones or joints. It would therefore be obvious for a skilled artisan to try and use montelukast to treat burn wounds with damage to the epidermis, dermis, muscles, bones or joints.
Regarding claims 38, Zhou discloses that montelukast effectively attenuated neuropathic pain in CCI rats by inhibiting the activation of p38MAPK and NF-κB signaling pathways in spinal microglia (abstract).
Regarding claims 39 and 40, ‘081 further teaches that the formulation for the treatment or prevention of capsular contracture, scarring or hyperpigmentation (abstract, [0006, 0012, 0016]).
Regarding claim 42, ‘081 teaches that the compound of the invention may be prepared in form of a lotion which may contain other compounds which improve contact of the active agent with the skin [0022].

Regarding claim 45 and 46, ‘081 teaches that formulations comprising montelukast may be prepared from polyethylene glycols of varying molecular weight [0019, 0020, 0027, and 0029]. With regards to the recitation of polyethylene glycol 400, ‘081 discloses that polyethylene glycol of varying molecular weight may be used. Therefore a skilled artisan would have been motivated to use a low molecular weight grade of polyethylene glycol such as PEG 400 to incorporate in the formulation. In addition, ‘455 teaches that are polyethylene glycols having a weight-average molecular weight (Mw) of 100 to 8000 may be used (claim 12). ‘455 specifically discloses on paragraphs [111, 126, 132 and 139] that PEG 400 was used and that the composition may be used for oral administration, mucosal administration, intranasal administration, intraperitoneal administration, subcutaneous injection, intramuscular injection, transdermal administration or intravenous administration (claim 15)
Regarding claim 47, ‘081 teaches that the formulation for the treatment or prevention of capsular contracture, scarring or hyperpigmentation (abstract, [0006, 0012, 0016]).

Claims 27, 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/106081 (hereinafter “the ‘081 publication in view of Haisar et al (Abstract- American Journal of Gastroenterology: October 2009 - Volume 104 - Issue - p S446) and Attwood et al in (Gut 2003; 52: 181-185). 

The teachings of ‘081 are disclosed above and incorporated herein by reference.
‘081 does not teach the disorder ulcerative colitis, esophagitis, or gastritis.
Haisar et al. evaluated the effect of Montelukast (MK) as a potential drug to be used in the treatment of ulcerative colitis and that MK produced either a significant or total reduction of inflammation, hemorrhage and necrosis (Abstract) Haisar concludes that MK could be a potentially helpful drug in the treatment of acute ulcerative rectocolitis (Abstract).
 ‘081 does not teach the disorder esophagitis or gastritis.
Attwood discloses that esophagitis is a rarely diagnosed condition involving eosinophil infiltration of the esophageal mucosa and creating significant symptoms of dysphagia and that Montelukast has been found to be of significant help in the symptomatic control in these patients while avoiding long term corticosteroids use (abstract)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of ‘081 and use montelukast to treat a wound in subjects with esophagitis or gastritis or ulcerative colitis because Haisar and Attwood disclose that montelukast has been successful in treating these diseases. Therefore a skilled artisan would have been motivated and would have had a reasonable expectation of success in preparing a composition for use in a method of promoting healing or recovery of wounds in subjects with esophagitis, gastritis or ulcerative colitis because it was already known in the prior art at the earliest effective filing date of the instant invention that montelukast was successful in the treatment of these diseases.

Claims 27, 31, 43, and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Basyigit et al. in (Multidiscip. Respir. Med. 2010; 5(2): 92–98) in view of WO 2014/164282 (hereinafter “the ‘282 publication”) and Muraki et al. in (International Immunopharmacology 9 (2009) 1337–1341).
Basyigit discloses that rats were exposed to smoke and injections to induce COPD or lung injury (Abstract). Basyigit further discloses that when the rats were exposed to Montelukast, montelukast had a protective effect on smoke-induced lung injury in rats both from a histopathological and inflammatory point of view (abstract and page 94, right column, “discussion” section, line 1-3). 
Basyigit does not explicitly disclose that the treatment of montelukast was by inhalation.
‘282 teaches treatment of traumatic lung injury comprising delivering effective concentrations of levocetirizine and montelukast to a patient in need (Abstract). ‘282 further discloses that active ingredients were administered using various administration routes including inhalation [0018, 0081 and 0093]. 
Basyigit does not disclose administration by spraying.
Muraki discloses that montelukast was used for reducing airway inflammation and exacerbations and was effective in inhibiting cysteinyl-LT-induced acute bronchoconstriction (abstract). Muraki discloses the sensitized animals were divided into two groups and treated with 10 mg/ml of montelukast sodium or saline for 15 min using an ultrasonic nebulizer ((p. 1338, Left col., section 2.2, line 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Basyigit, ‘282, and Muraki and use montelukast to treat 
Regarding claim 31, Basyigit discloses that the COPD was induced in the rats through smoke inhalation and injection (abstract).
Regarding claim 43 and 48-50, ‘282 teaches that the admiration of montelukast was in routes including inhalation [0018, 0081 and 0093] which reads on mucosal surface, pulmonary administration as well as tracheal or bronchial administration. Basyigit further discloses that the injury was caused by both inhalation injury and injection.
Regarding claim 51, Muraki teaches that montelukast was administered by nebulizer (p. 1338, Left col., section 2.2, line 1-3) which is a known method of turning liquid medicine into a mist or spray.

Claims 27, 31, and 52-60 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/106081 (hereinafter “the ‘081 publication) in view of Turtay et al in (Clinical & Investigative Medicine 2010), WO 2017/011983 (hereinafter “the ‘983 publication”) and US6987170 (hereinafter “the ‘170 patent”).
The rejections are based on the English language machine translation provided by Global Dossier of WO 2017/011983 and citations below are to the English language machine translation.

The teachings of ‘081 and Turtay are disclosed above and incorporated herein by reference.
‘081  does not explicitly disclose that the composition comprising montelukast also comprises mussel adhesive protein or does not teach administering a second formulation comprising mussel adhesive protein.
‘983 teaches applications of mussel adhesive protein or preparations thereof in protection of skin and accessory organs of the skin (abstract). ‘983 further discloses that the mussel mucin is from a subclass: mefp1, mefp-2, mefp-3, mefp-4, mefp-5, mefp-6, collagen pre-COL a mixture of one or more of -P, pre-COL-D, pre-COL-NG, foot silk matrix proteins PTMP and DTMP (claim 2). ‘983 further teaches that the mussel mucin used herein can also be combined with a matrix material to form a dressing and application for the skin surface [0024]. ‘983 further teaches that the mussel mucin used herein can be used as a main raw material to prepare a medical device and pharmaceuticals [0029-0030]. The term medical device as used herein refers to materials that are used directly or indirectly to the human body and other similar or related items. The medical device may be a liquid agent, a gel, a gel, a paste, an applicator, or a foaming agent. The medical device can be used for in vitro use, in particular for external use on the skin [0030-0031]. ‘983 teaches that Mussel mucin has two structural features: (1) containing lysine, which has a high loading of positive charge; (2) containing 3, 4 dihydroxyphenylalanine (DOPA, dopa). The cells and tissues of the human body are negatively charged. Mussel mucin plays a protective and therapeutic role by tightly binding cells and 
‘081 does not disclose the sequence of the mussel adhesive protein.
‘170 teaches mussel adhesive protein MEFP-1 consisting of the heptapeptide repeat AKPTYK. (SEQ ID NO. 21) and consists of the sequence AKPSYPPTYK (SEQ ID NO. 22), where Y represents 3, 4-dihydroxyphenyl-alanine (DOPA), P represents trans-2, 3-cis-3, 4-dihydroxyproline, and P represents trans-4-hydroxy-L-proline) (col. 7, line 4-10). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of ‘081 and Turtay and prepare a composition that comprises montelukast and MEFP1 of ‘983 and ‘170, because ‘983 discloses that mussel adhesive proteins are used as a main raw material in medical materials used directly or indirectly on the human body such as liquid agent, a gel, a gel, a paste, an applicator, or a foaming agent. Therefore, a skilled artisan would have been motivated and would have had a reasonable expectation of success in modifying ‘081 and Turtay and preparing a composition for use in a method of treating wounds that comprises administering montelukast and mussel adhesive protein because ‘983 teaches that mussel protein is used for protecting skin and skin accessory organs and further discloses that the protein is known to be used with other medical agents such as liquids, gels or pastes. These disclosures render obvious the instant claims 52-54 since mussel adhesive proteins are known in the art to be used with other medical or pharmaceutical formulations. Therefore, a skilled artisan would be motivated to administer a formulation comprising montelukast, which is known in the art to treat wounds, in combination with MAP 
Regarding claim 55-56 and 58 and 59, ‘983 teaches that the mussel mucin is from a subclass: mefp1, mefp-2, mefp-3, mefp-4, mefp-5, mefp-6 (claim 2).
Regarding claim 57 and 60, ‘170 teaches mussel adhesive protein MEFP-1 consisting of the heptapeptide repeat AKPTYK. (SEQ ID NO. 21) and consists of the sequence AKPSYPPTYK (SEQ ID NO. 22), where Y represents 3, 4-dihydroxyphenyl-alanine (DOPA), P represents trans-2, 3-cis-3, 4-dihydroxyproline, and P represents trans-4-hydroxy-L-proline) (col. 7, line 4-10). This reads on the instant sequence as recited in claims 57 and 60 where the sequence is Ala-Lys-Pro-Ser-Tyr-Hyp-Hyp-Thr-DOPA-Lys. 


	Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Please see specification, page 8, last two paragraphs.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above,  Applicant must also provide:
A CRF; and
A statement according to item 2) b) or c) above. 

Please see MPEP 2421 for more guidance. 
Please note that the time for reply regarding the sequence letter is the SAME time to reply to the instant office action.
Conclusion
Claims 27-60 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654